Title: To Thomas Jefferson from Giacomo Raggi, 2 April 1821
From: Raggi, Giacomo
To: Jefferson, Thomas


              
              Coleggio del universitta  li 2 aprile 1821
            Signor Jefferson questa e la soma del denaro che lei fara pagare ha mia moglie fara pagare al arivo della letera ha livorno due cento toleri e po inseguito fara pagare 25 toleri il mese per un anno la somma totale sono toleri 500.Li saro molto obligatoGiacomo Raggi Editors’ Translation
              
              College of the university
                2 april 1821
            Mister Jefferson this is the amount of money that you will arrange for payment to my wife upon the arrival of the letter in Leghorn: two hundred thaler, and then you will arrange for payment of 25 thaler per month for one year; the total sum is 500 thaler. I will be much obliged to youGiacomo Raggi